Claimant appeals from a decision of the Unemployment Insurance Board which determined that claimant did not have the required number of weeks of covered employment during his base period to be entitled to benefits. Claimant filed for benefits effective July 14, 1958. His base period was thereby established from July 15, 1957 to July 13, 1958. (Labor Law, § 520.) The initial determination of the Industrial Commissioner, the decision of a Referee and the decision appealed from, all determined that claimant did not have the requisite number of weeks of covered employment required by section 527 of the Labor Law. The evidence clearly supports such a finding. Decision unanimously affirmed, without costs.